Citation Nr: 0330423	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dysentery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1941 to September 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2001, a statement of the case was issued in April 2002 and a 
substantive appeal was received in April 2002.


REMAND

Unfortunately, the veteran's service medical records were 
apparently destroyed at the 1973 fire at the National 
Personnel Records Center.  However, the veteran has claimed 
that he received treatment for dysentery from his private 
physician beginning after he was separated from service.  
Although the record includes two communications from this 
private physician, neither gives any indication as to the 
time period during which the veteran was treated for 
dysentery.  Under the circumstances, the Board believes VA's 
is obligated to assist the veteran in obtaining clarification 
from the private physician. 

Further, the Board notes that the evidence of record appears 
to contain conflicting opinions as to whether the veteran 
currently has dysentery.  Thus, the Board believes that 
another VA examination is warranted.

Additionally, preliminary review of the record suggests that 
the veteran has not been notified of the provisions of The 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances.  VA has issued 
final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  In circumstances where the RO 
failed to notify the appellant of the VCAA, the Board had 
been sending letters to appellants, under the provisions of 
38 C.F.R. § 19.9(a)(2)(ii), informing them of certain 
provisions of the VCAA.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  However, this regulatory provision was also recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  Take appropriate action to obtain 
clarification and any available treatment 
records from Dr. Homer Stuntz (1416 16th 
St., Orange, TX  77630) regarding the 
time period in which he treated the 
veteran for dysentery, to include the 
month and year of first treatment for 
that disorder.  

3.  Make arrangements for the veteran to 
be afforded an appropriate VA examination 
to determine if the veteran currently 
suffers from dysentery or dysentery 
residuals.  If the veteran does suffer 
from dysentery, the examiner should offer 
an opinion as to whether it is as likely 
as not (a 50% or greater degree of 
probability) that the veteran's current 
dysentery or dysentery residuals is 
related to his active duty service.  It 
is imperative that the veteran's c-file 
be reviewed by the examiner, with 
particular attention to the September 
2001 VA examinations and the May 2001 and 
April 2002 statements from Dr. Homer 
Stuntz.

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




